Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It seems that the limitations of dependent claim 14 are already incorporated in independent claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 10, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giese (US 2004/0026394).
Regarding claim 10, Geise teaches a gas diffuser (combination of 48 and 52 comprising 64) for use in a welding application (abstract), comprising a seat (protrusions of annular portion 74 between gas delivery holes 80; as shown in in Fig. 6) configured to retain an outer surface of a contact tip (50) within a gas flow path on an interior of a front end of the gas diffuser (p.0023; as shown in Fig. 4, 5 and 7), wherein the seat is defined by a plurality of teeth (protrusions of annular portion 74 between gas delivery holes 80; as shown in in Fig. 6) that extend from an interior surface of the gas diffuser toward a longitudinal axis of the gas diffuser (as shown in Fig. 5-7), wherein each tooth comprises a shelf (inner surface of annular portion 74 that contacts shoulder 60 of contact tip 50) configured to abut a rear-facing surface of the contact tip (as shown in Fig. 5 and 7), and wherein the gas flow path extends through channels (80; p.0030) that are between the teeth along the outer surface of the contact tip when the contact tip is retained within the gas diffuser (as shown in Fig. 4, 5 and 7).
Regarding claim 11, Geise teaches the gas diffuser as set forth above, wherein the seat is configured to interface with the outer surface of the contact tip to retain the contact tip within the gas diffuser (as shown in Fig. 4, 5 and 7).
[AltContent: textbox (nose)]Regarding claim 13, Geise teaches the gas diffuser as set forth above, further comprising a nose (as shown in Fig. 4 below) that encircles a hollow interior (as shown 
[AltContent: arrow]
[AltContent: rect]
    PNG
    media_image1.png
    297
    529
    media_image1.png
    Greyscale



Regarding claim 14, Geise teaches the gas diffuser as set forth above, wherein the gas flow path comprises a plurality of axial gas channels (80), and wherein the plurality of axial gas channels are disposed between the teeth (as shown in Fig. 6).
Regarding claim 15, Geise teaches the gas diffuser as set forth above, wherein a diameter of the hollow interior is larger at the axial gas channels than at the inner surface of the teeth (as shown in Fig. 4, 5 and 7).

Claims 10, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogden (US 3,659,076).
Regarding claim 10, Ogden teaches a gas diffuser (combination of 16 and 80) for use in a welding application (abstract), comprising a seat (66) configured to retain an 
Regarding claim 11, Ogden teaches the gas diffuser as set forth above, wherein the seat is configured to interface with the outer surface of the contact tip to retain the contact tip within the gas diffuser (as shown in Fig. 1 and 2).
Regarding claim 13, Ogden teaches the gas diffuser as set forth above, further comprising a nose (as shown in Fig. 1 below) that encircles a hollow interior (as shown in Fig. 1 below), wherein the teeth extend from an interior surface of the nose into the hollow interior (as shown in Fig. 1 below).
[AltContent: textbox (nose)][AltContent: arrow][AltContent: rect]
    PNG
    media_image2.png
    339
    268
    media_image2.png
    Greyscale


Regarding claim 14, Ogden teaches the gas diffuser as set forth above, wherein the gas flow path comprises a plurality of axial gas channels (64), and wherein the plurality of axial gas channels are disposed between the teeth (as shown in Fig. 2).
Regarding claim 15, Ogden teaches the gas diffuser as set forth above, wherein a diameter of the hollow interior is larger at the axial gas channels than at the inner surface of the teeth (as shown in Fig. 2).
Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. Regarding claim 10, Applicant argues that “Neither Giese nor Ogden disclose or suggest the subject matter of independent claim 10. Specifically, neither Giese nor Ogden teaches or suggests a gas diffuser in which “the seat is defined by a plurality of teeth that extend from an interior surface of the gas diffuser toward a longitudinal axis of the gas diffuser, wherein each tooth comprises a shelf configured to .  
Regarding claims 11 and 13-15, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761   
12/14/2021 

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761